Citation Nr: 0925509	
Decision Date: 07/08/09    Archive Date: 07/21/09	

DOCKET NO.  03-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as the residual of a low back injury, 
with mechanical low back pain. 

2.  Entitlement to service connection for posttraumatic 
stress disorder. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of right knee injury, status post meniscectomy 
with degenerative joint disease. 

4.  Entitlement to an evaluation in excess of 20 percent for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had two verified periods of active duty for 
training, the first from November 8, 1983 to March 15, 1984, 
and the second from June 13 to June 27, 1987.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of March 2003 and February 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

At the time of a Board decision/remand in June 2007, it was 
noted that, in a rating decision of March 1992, of which the 
Veteran was notified in June of that same year, the RO denied 
entitlement to service connection for a low back disorder, 
specifically, mechanical low back pain as the residual of 
injury, and spina bifida at the level of the first sacral 
segment with accompanying scoliosis.  Further noted was that, 
in a subsequent rating decision of August 2000, the RO once 
again denied entitlement to service connection for a chronic 
low back disability, to include degenerative joint disease of 
the lumbosacral spine.  The Veteran voiced no disagreement 
with either of the aforementioned decisions, which have now 
become final.  Since the time of the August 2000 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence new, 
but not material, and continued its denial of service 
connection for the Veteran's low back disability.

During the course of the aforementioned Board decision/remand 
in June 2007, the Board denied entitlement to service 
connection for posttraumatic stress disorder.  Also denied 
was an evaluation in excess of 10 percent for the residuals 
of right knee injury, status post meniscectomy with 
degenerative joint disease, and an evaluation in excess of 20 
percent for instability of the right knee.  As part of that 
same decision, the Board remanded for additional development 
the issue of whether new and material evidence had been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a low back disorder, claimed as the 
residual of a low back injury, with mechanical low back pain.

In late January 2009, the United States Court of Appeals for 
Veterans Claims (Court) vacated that portion of the Board's 
June 2007 decision which denied entitlement to service 
connection for posttraumatic stress disorder, as well as an 
evaluation in excess of 10 percent for the residuals of right 
knee injury, status post meniscectomy with degenerative joint 
disease, and an evaluation in excess of 20 percent for 
instability of the right knee.  In so doing, the Court 
remanded the Veteran's case to the Board for action 
consistent with instructions contained in a January 2009 
Joint Motion for Partial Remand.  The case is now, once more, 
before the Board for appellate review.

For reasons which will become apparent, the appeal as to the 
issues of increased evaluations for the Veteran's service-
connected residuals of right knee injury, status post 
meniscectomy with degenerative joint disease, and instability 
of the right knee is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of March 1992, the RO denied entitlement to 
service connection for mechanical low back pain as the 
residual of injury, and spina bifida at the level of the 
first sacral segment with accompanying scoliosis.

2.  In a decision of August 2000, the RO denied entitlement 
to service connection for degenerative joint disease of the 
lumbosacral spine. 

3.  Evidence submitted since the time of the RO's March 1992 
and August 2000 decisions denying entitlement to service 
connection for a low back disability, to include mechanical 
low back pain as the residual of injury, spina bifida at the 
level of the first sacral segment with accompanying 
scoliosis, and degenerative joint disease of the lumbosacral 
spine, does not relate to an unestablished fact, and is of 
insufficient significance to raise a reasonable possibility 
of substantiating the Veteran's current claim.

4.  The evidentiary record does not support a diagnosis of 
posttraumatic stress disorder which is related to the 
Veteran's period or periods of active duty for training.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1992 denying the 
Veteran's claim for service connection for mechanical low 
back pain as the residual of injury, and spina bifida at the 
level of the first sacral segment with accompanying 
scoliosis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The decision of the RO in August 2000 denying the 
Veteran's claim for service connection for degenerative joint 
disease of the lumbosacral spine is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the time of the RO's March 1992 
and August 2002 decisions denying entitlement to service 
connection for a chronic low back disability is new, but not 
material, and insufficient to reopen the Veteran's 
previously-denied claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  Posttraumatic stress disorder was not incurred in or 
aggravated during a period or periods of active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions; VA and 
private treatment records and examination reports; and a 
statement by the Veteran's former service colleague.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a 
chronic low back disability, as well as for posttraumatic 
stress disorder.  In that regard, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training, or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  
However, if the claimed stressor is not combat-related, and 
posttraumatic stress disorder has not been diagnosed in 
service, the Veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's current claim for service connection 
for a low back disability, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of 38 U.S.C.A. § 7104(b), claims which are 
based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on different 
factual bases.  

Low Back Disorder

In the case at hand, at the time of the prior March 1992 
rating decision, the RO denied entitlement to service 
connection for a low back disorder, specifically, mechanical 
low back pain as a residual of injury, and spina bifida at 
the level of the first sacral segment with accompanying 
scoliosis.  The August 2000 rating decision continued the 
denial of service connection for a chronic low back 
disability, specifically including degenerative joint disease 
of the lumbosacral spine.  The Veteran's current claim and 
accompanying evidence reflects essentially that same 
disability, which is to say, a chronic low back disorder.  
Under the circumstances, the Board is of the opinion that the 
Veteran's current claim is, in fact, based on the very same 
disabilities as his previous claims, and, accordingly, must 
be considered on a "new and material" basis.  See Boggs, 
supra.

In the present case, at the time of the prior March 1992 
rating decision, it was noted that a review of service 
treatment records showed no evidence of a back injury during 
the Veteran's periods of active duty for training.  Moreover, 
service connection was denied for mechanical low back pain by 
the Veteran's service department.  Current VA examinations 
showed evidence of spina bifida at the level of the first 
sacral segment, with accompanying mild scoliosis, and some 
limitation of motion.  However, review of initial treatment 
records following a June 1987 injury showed no evidence of 
any injury to the Veteran's back.  Based on such evidence, 
service connection was denied for a low back condition.  In 
reaching that determination, the RO noted that spina bifida 
at the level of the first sacral segment with accompanying 
scoliosis was a congenital and/or developmental disability, 
and, consequently, not a ratable disability under the law.  
Further noted was that a review of the Veteran's service 
treatment records showed no evidence of a back injury while 
on active duty for training.  That determination was 
adequately supported by and consistent with the evidence then 
of record, and is now final. 

At the time of the subsequent rating decision in August 2000, 
it was noted that outpatient treatment records from a local 
VA medical center showed ongoing treatment for chronic low 
back pain, but that the Veteran had reported injuring his 
back in a motor vehicle accident in August 1995.  Further 
noted was that a letter sent to the Veteran requesting new 
and material evidence had gotten no reply.  According to the 
RO, service connection for traumatic arthritis of the 
lumbosacral spine had not successfully been reopened because 
the evidence submitted was neither new nor material.  Under 
the circumstances, the RO continued its denial of service 
connection for a low back disability, to include degenerative 
joint disease of the lumbosacral spine.  Once again, that 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.

Evidence received since the time of the RO's March 1992 and 
August 2000 decisions, consisting for the most part of VA 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, such evidence shows only 
continuing treatment for the Veteran's current low back 
pathology, with no demonstrated relationship between that 
pathology and any incident or incidents of his period or 
periods of active duty for training.  To date, the weight of 
the evidence would appear to indicate that the Veteran's 
current low back pathology is, in fact, the result of a 
postservice motor vehicle accident and/or on-the-job injury, 
and not in any way related to the inservice incident in which 
the Veteran was struck by the recoil of a tank's main gun.  
Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the RO's March 1992 and 
August 2000 decisions does not constitute new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claims.  This is to say that, by itself, or when considered 
with previous evidence of record, the newly-received evidence 
does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  Accordingly, the Veteran's 
appeal to reopen the issue of service connection for a low 
back disorder, claimed as the residual of low back injury 
with mechanical low back pain, must be denied.

PTSD

Turning to the issue of service connection for posttraumatic 
stress disorder, the Board notes that the Veteran served two 
periods of active duty for training with the United States 
Army National Guard of Texas.  According to the Veteran's 
DD Form 214, his military occupational specialty was that of 
armored crewman.  Awards and accommodations given the Veteran 
include the .45 Caliber Pistol Qualification Badge, the Hand 
Grenade Qualification Badge, and the Army Service Ribbon.

Service treatment records, it should be noted, show no 
evidence of a posttraumatic stress disorder.  While it is 
true that, at the time of Medical Evaluation Board 
proceedings in November 1990, the Veteran gave a history of 
depression or excessive worry, and/or "nervous trouble," that 
examination did not take place during either of the Veteran's 
verified periods of active duty for training.  Moreover, on 
further investigation, it became clear that the Veteran's 
complaints of depression and/or worry were, in fact, related 
to his concern about his recent bills and his "situation."  
Significantly, at the time of Medical Board proceedings, a 
psychiatric evaluation was entirely within normal limits, and 
no pertinent diagnosis was noted.

In point of fact, the earliest clinical indication of the 
presence of a posttraumatic stress disorder is revealed by VA 
treatment records dated in August 2001, more than 14 years 
following the Veteran's discharge from his final period of 
active duty for training, at which time he received a 
diagnosis of that disability.

The Board acknowledges that, in correspondence of September 
2003 and January 2004, a VA nurse practitioner indicated that 
the Veteran had been her patient since May of 2003, and that 
he suffered from major depression and posttraumatic stress 
disorder, resulting in "flashbacks and hallucinations related 
to service-connected active duty and National Guard duty."  
However, that same nurse practitioner, following subsequent 
outpatient treatment in June and November 2004, assigned the 
Veteran diagnoses of depressive psychosis and recurrent major 
depression, and not posttraumatic stress disorder.  
Significantly, following a 90-minute diagnostic interview in 
conjunction with a 60-minute individual psychotherapy 
session, a VA psychologist to whom the aforementioned nurse 
practitioner had referred the Veteran reached the conclusion 
that, while the Veteran described certain symptoms which 
"could" be considered consistent with a posttraumatic stress 
disorder, his childhood history predisposed him toward that 
disability.  Moreover, the Veteran had never been in combat, 
with the result that his posttraumatic stress disorder could 
not be attributed to such activity.  According to the 
evaluating psychologist, the Veteran could best be described 
as exhibiting symptoms of an "anxiety disorder."

The Board also acknowledges that, as of the time of a recent 
VA psychological evaluation in October 2006, at least one of 
his claimed inservice stressors had been conceded.  However, 
that examination, which involved a full review of the 
Veteran's claims folder and various other medical records, 
reached the conclusion that, while the Veteran was 
distressed, his "distress" was the result of various thought 
processes regarding certain events in his life, and not the 
result of a posttraumatic stress disorder.  Based on a full 
examination and review of all the Veteran's records, it was 
the conclusion of the examiner that the Veteran did not, in 
fact, meet the DSM-IV criteria for a diagnosis of 
posttraumatic stress disorder, but rather that he suffered 
from a psychotic disorder.  Indeed, the Board acknowledges 
that competent medical evidence is not limited to evidence 
provided by doctors, but a doctor's qualifications regarding 
knowledge of a specific disease is a highly probative factor 
for consideration.  Here, the licensed psychologist's 
specialized knowledge, along with her review of the Veteran's 
claims file, medical history, and examination findings makes 
her opinion of great probative value.  Whereas, the nurse 
practitioner's limited specialized knowledge and varied 
diagnoses of record render her opinion of less probative 
value.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's posttraumatic stress 
disorder, to the extent that disability actually exists, with 
any incident or incidents of his periods of active duty for 
training.  Accordingly, service connection for that disorder 
must be denied.

In reaching this determination, the Board has given due 
consideration to comments made during the course of the 
aforementioned Joint Motion that, during the course of its 
June 2007 decision, the Board failed to explain why the 
January 2004 decision of a VA nurse practitioner was not 
"probative."  However, as is clear from the above, the 
preponderance of the evidence is to the effect that, to the 
extent the Veteran does, in fact, suffer from a posttraumatic 
stress disorder, that disorder is more likely the result of 
various childhood experiences, and not an incident or 
incidents of his periods of active duty for training.  
Significantly, at the time of the aforementioned Joint 
Motion, the VA nurse practitioner was described as "a 
psychiatrist," a statement of fact which is in error.  
Moreover, in June 2004, and once again in November of that 
same year, the nurse practitioner in question failed to 
diagnose the Veteran with posttraumatic stress disorder, 
instead assigning diagnoses of recurrent major depression and 
depressive psychosis.  Significantly, the VA psychologist to 
whom the VA nurse practitioner referred the Veteran for a 
differential diagnosis and treatment reached the conclusion 
that the Veteran's psychiatric disability could best be 
described as an "anxiety disorder," and not a posttraumatic 
stress disorder.  Under the circumstances, and as noted 
above, service connection for posttraumatic stress disorder 
must be denied.  The preponderance of the evidence weighs 
against the claim, and it is not in equipoise.  38 U.S.C.A. 
§ 5107 (West 2002).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform the Veteran 
about the information and evidence that VA will seek to 
provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in April 
2002, September 2003, March 2006, and October 2007.  In those 
letters, VA informed the Veteran that, in order to reopen his 
claim (for service connection for a low back disability), new 
and material evidence was needed.  VA also told the Veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raise allegations of prejudice resulting 
from error on the part of the VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a low back disorder, claimed as the residual 
of low back injury with mechanical low back pain, is denied.

Service connection for posttraumatic stress disorder is 
denied.


REMAND

In addition to the above, the Veteran in this case seeks an 
increased evaluation for the service-connected residuals of 
right knee injury, status post meniscectomy with degenerative 
joint disease, as well as for instability of the right knee.  
In that regard, during the course of the aforementioned Joint 
Motion in January 2009, it was noted that, in evaluating the 
Veteran's service-connected right knee disabilities, the 
Board had failed to take into consideration certain essential 
medical evidence.  Further noted was that the Board had 
failed to comply with the mandate of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which held that diagnostic codes which 
measure the extent of a disability based upon loss of motion 
do not subsume the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2008).  Significantly, in the January 2009 Joint Motion, it 
was noted that the Veteran, in a June 2004 examination, had 
reported that he experienced flare-ups which reduced the use 
of his extremity by 50 percent.  However, the examiner did 
not discuss the Veteran's range of motion as it pertained to 
his flare-ups.  Finally, the Board failed to fully discuss 
whether the Veteran was entitled to extraschedular 
consideration for his service-connected right knee 
disabilities.

Based on a review of the entire evidence of record, it would 
appear that the Veteran was last afforded a VA examination 
for compensation purposes in November 2005, more than three 
years ago.  Under the circumstances, and given the dictates 
of the aforementioned Joint Motion, the Board is of the 
opinion that an additional, more contemporaneous VA 
orthopedic examination would be appropriate prior to a final 
adjudication of the Veteran's claims for increased 
evaluations for his service-connected right knee 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); see also VAOPGCPREC 11-95 (April 7, 
1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right knee disabilities.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected right knee disabilities, to 
include any and all limitation of motion 
(e.g., flexion and/or extension), as well 
as any functional loss associated with 
pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation.  In addition, the 
examiner should inquire as to whether the 
Veteran experiences flare-ups associated 
with his service-connected right knee 
disabilities.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flare-ups should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO/AMC should then review the 
Veteran's claims for an increased 
evaluation for the service-connected 
residuals of right knee injury, status 
post meniscectomy with degenerative joint 
disease, and instability of the right 
knee.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in October 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


